

116 HR 1270 IH: Pawel Adamowicz Democratic Leadership Exchange Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1270IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Ms. Kaptur introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo reauthorize the United States–Poland Parliamentary Exchange Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pawel Adamowicz Democratic Leadership Exchange Act of 2019. 2.Reauthorization and modifications to the United States–Poland Youth Parliamentary Exchange ProgramThe United States–Poland Youth Parliamentary Exchange Program Act of 2007 (22 U.S.C. 2452 note) is amended as follows:
 (1)In section 4— (A)in the matter preceding paragraph (1), by inserting and the Pawel Adamowicz Democratic Leadership Exchange Program after the United States–Poland Youth Parliamentary Exchange Program;
 (B)in paragraphs (1) and (2), by striking the Program each place it appears and inserting each Program; and (C)in paragraphs (4), (5), and (6), by striking the Program each place it appears and inserting either Program.
 (2)In section 5(a)— (A)by striking fiscal year 2008 and inserting fiscal year 2020 and each fiscal year thereafter; and
 (B)by striking the youth exchange program and inserting the programs. (3)By redesignating sections 4 and 5, as so amended, as sections 5 and 6, respectively.
 (4)By inserting after section 3 the following new section:  4.Pawel Adamowicz Democratic Leadership Exchange Program (a)AuthorityThe Secretary of State shall establish and carry out a parliamentary exchange for young and upcoming democratic leaders of the United States and Poland.
 (b)DesignationThe exchange program carried out under this section shall be known as the “Pawel Adamowicz Democratic Leadership Exchange” Program.
 (c)PurposeThe purpose of the exchange program is to inspire and equip the next generation of American and Polish democratic leaders with the skills and network needed to enhance democratic institutions and to strengthen the transatlantic relationship.
 (d)Eligible participantsAn individual is eligible for participation in the exchange program if the individual— (1)is a citizen or national of the United States or Poland;
 (2)is— (A)an elected official of either such country, such as a Member of Congress or Parliament, or the head of a city or municipality; or
 (B)a representative of a non-governmental organization working to advance democracy and human rights whose participation the Secretary determines would advance the purposes of the program; and
 (3)meets any other qualifications that the Secretary of State may establish for purposes of the program.
 (e)Program elementsUnder the leadership exchange program, eligible participants selected for participation in the program shall—
 (1)travel to the United States or Poland for 1–2 weeks, or a similar duration set by the discretion of the Secretary of State;
 (2)attend meetings, workshops, conference, and similar gatherings to gather skills and develop democratic networks; and
 (3)partake in such other enriching activities the President determines to be appropriate to the purposes of the program..
			